
	

114 HR 4834 IH: North American Development Bank General Capital Increase Authorization Act of 2016
U.S. House of Representatives
2016-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4834
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2016
			Mr. Hinojosa (for himself, Mr. Vela, Mr. Cuellar, Mr. O’Rourke, Mr. Grijalva, Ms. Maxine Waters of California, and Ms. Moore) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To authorize United States participation in a general capital increase for the North American
			 Development Bank.
	
	
 1.Short titleThis Act may be cited as the North American Development Bank General Capital Increase Authorization Act of 2016. 2.General capital increasePart 2 of subtitle D of title V of Public Law 103–182 (22 U.S.C. 290m–290m–5) is amended by adding at the end the following:
			
				547.First capital increase
					(a)Subscription authorized
 (1)In generalThe Secretary of the Treasury may subscribe on behalf of the United States to 150,000 additional shares of the capital stock of the Bank.
 (2)LimitationAny subscription by the United States to the capital stock of the Bank shall be effective only to such extent and in such amounts as are provided in advance in appropriations Acts.
 (b)Limitations on authorization of appropriationsIn order to pay for the increase in the United States subscription to the Bank under subsection (a), there are authorized to be appropriated, without fiscal year limitation, $1,500,000,000 for payment by the Secretary of the Treasury, of which—
 (1)$225,000,000 shall be for paid-in shares of the Bank; and (2)$1,275,000,000 shall be for callable shares of the Bank..
		
